1. Guinea
The next item is the debate on six motions for resolutions on Guinea.
Mr President, I believe that the level of interest in this matter far outweighs the crowd of people that have hurried into this Chamber this afternoon, which I regret once again for my group and for the others.
Mr President, Guinea-Conakry needs the support of the international community. Following the death of President Conté, a military junta seized power. Criticised by the international community, it did, however, receive domestic support because it promised a rapid transition to a civil regime with free elections. Captain Dadis Camara, who led the junta, made a firm commitment not to stand in the presidential elections, but after a disastrous management of the country - no budget, no public tender bids, no basic services for the population - he acquired a taste for power and clung to it so tightly that he is now standing in the elections. His electoral campaign relies on all of the country's organisational, media and economic resources. In the face of this violation of the commitments formerly made by the junta, the opposition organised a demonstration, which was brutally repressed by the presidential guard. It left 150 dead and more than 1 000 injured, and many women were raped and disembowelled.
The reaction of the European Parliament and, I hope, of the European Union, will be clear. We call for the suspension of the European Union fisheries agreement. We call on the African Union to impose sanctions on the military junta and to organise a dialogue within a reconciliation committee. We call for the installation of a transitional government to prepare for the presidential and legislative elections, the junta being definitively outlawed by the international community.
I hope that these reactions, which are appropriate for the tragedy that has taken place, will set a precedent, and that in other cases of flagrant breaches of human rights, the European Union will have the courage to act just as promptly.
author. - Mr President, when you look into the situation of Guinea and learn about the atrocities that have taken place there in recent months, the first legitimate question to ask is why it has had so little media coverage. There have been only a few lines here and there, as though there had not been hundreds of people killed, terrible acts of torture and horrifying acts of rape aimed at annihilating human dignity.
It is true that various international institutions have condemned the military junta that came to power after a coup d'état, but I believe that much more should have been done to raise awareness among ordinary citizens, including European citizens. This is why I am pleased that at least the European Parliament, speaking on behalf of the citizens who sent us here, has an appropriate reaction and the resolution we will vote on today appropriately addresses it.
However, I consider that what is of the utmost importance is not only to criticise and condemn the current regime but also to eliminate any possibility of European funds intended to help the people of Guinea being misappropriated.
28 September is an important date for the people of Guinea because it is the day when the referendum on independence took place. From this year on, however, 28 September will be a day marking the massacre perpetrated against opponents by the government installed by violence in Conakry.
Keeping this military junta in power is not an acceptable option. In fact, during all this time, Captain Dadis Camara, who assumed power, has promised that he will drop out of the contest and not present himself as a candidate. The date for this has now expired and soon, the ultimatum given by the African Union will too.
It is obvious that now that the military are in power, they are lying and must not be taken at their word. This is why a democratic government is needed, based on elections, and the international community must exert pressure to this end.
Mr President, ladies and gentlemen, I already spoke in the debate during the Brussels mini-session, two weeks ago. Therefore I shall not go back over my speech.
My fellow Members have already made a number of points. For my part, I should like to say how pleased I am that all of the political groups within Parliament can today jointly respond to the appeal launched by Guinean civil society, by condemning the repression carried out by the military junta that has been in power since December, a repression of the peaceful demonstration staged to mark Guinea's independence.
This Guinean civil society is asking us to come to its aid, and it would, in fact, be totally unacceptable for the European Union to release funds as part of the fisheries agreement that we know full well today will go straight into the pockets of the military junta in power and not be used to help Guinean fishermen, as the texts intend.
The Guinean regime is the most corrupt regime in the world today. It is not I who says so, but the bodies in charge of monitoring the situation.
I therefore sincerely hope that, together, we will be able to vote for the joint resolution in its entirety, including the paragraph calling for the suspension of the fisheries agreement, and I hope that we will have the support of the Council and the Commission on this matter.
Mr President, when, at the end of last year, Captain Camara headed the military junta which took power in Guinea after the death of President Conté, the international community unfortunately held the naïve belief that Captain Camara would hold free and democratic presidential elections in which he would not take part. We now know that when, on 28 September, over 50 000 opposition supporters gathered in the national stadium to protest against Captain Camara's change of tack and broken promises, he sent the troops against them. Over 150 people died, over 1 200 were wounded, and there were numerous cases of rape.
I am pleased that Javier Solana, the High Representative of the European Union for Foreign Policy and Security, was so quick to speak out. I would like to thank the French Government for suspending military cooperation with Guinea. However, three weeks have passed since the massacre, and these actions have yielded no visible results. For this reason, I believe that the European Union should focus on exerting pressure on Guinea, together with the UN and the African Union, and to apply the severest possible sanctions. Only then will we be able to talk about the handover of power by Captain Camara.
Mr President, I welcome the decision announced by the Commissioner for Fisheries, Joe Borg, a couple of days ago that the Commission is withdrawing its proposal for a fisheries agreement with Guinea. The Committee on Fisheries has already voted against such an agreement. We did this two days after the massacre in Conakry, when more than 150 people were shot dead by government troops controlled by Moussa Camara.
I hope that this is the first step towards the European Union reviewing its trade policy with developing countries. We have a huge responsibility as one of the world's most important and largest players when it comes to trade and also development. There must be consistency between our trade and our relationship with this type of regime. Over the years, we have tried to improve the fisheries agreement by saying that some of the money from the agreement should go to supporting local fisheries. However, the Commission's own evaluations have shown that the money is not actually used for the purpose stated in the agreement, but instead goes directly to support this type of regime. The European Union must cease to provide this support.
Mr President, we already talked about Guinea two weeks ago. Nevertheless, the situation in the country deserves our continuing attention and response. On Monday this week, the Committee on Development heard an eyewitness report of the events of 28 September given by the former prime minister and head of the opposition UFDG party, Mr Diallo.
It seems to me that calling upon the junta to respect freedom of speech, freedom of assembly or human rights in general will not be enough. If the junta respected these principles, these values, it would not be a junta, so we cannot expect that it will listen to these appeals. A man of action - and Captain Dadis Camara is definitely one - will only be stopped by action, and not by words. That is why I appeal to the European Commission to act.
Mr President, ladies and gentlemen, Guinea is currently being rocked by tragic events that have shocked the international public and flouted the law.
Indeed, on 28 September 2009, the military junta led by Captain Dadis Camara carried out the bloody repression of a peaceful demonstration bringing together all of the opposition parties.
Now, the Cotonou agreements base relations between the European Union and its ACP partners on respect for human rights and democratic principles. Therefore, Captain Dadis Camara's unilateral decision to postpone the elections and to refuse to raise the issue of his candidacy for Guinean president is a serious failure to honour the commitments made to hold free and transparent elections within one year.
The European Union must therefore take immediate action in line with the principles and the permanent values that underpin its action so that this violence, which represents so many human rights violations, stops.
Mr President, ladies and gentlemen, I am delighted that the compromise resolution is fully in line with our values and principles, but I am particularly anxious to emphasise here Article 10 of this text, namely the suspension of the fisheries agreement protocol between the European Union and the Republic of Guinea until the democratic process has begun.
I can hear people wondering whether such a decision would have disastrous socio-economic consequences for the population but, faced with the violence of 28 September, we must recognise that the Guinean Government is scarcely concerned about the living conditions of its citizens and that it leaves us with no other option than to be firm.
Since its independence in 1958, Guinea has only ever known dictatorial regimes.
Mr President, I will not repeat all of the intelligent and sensible things that have already been said by my fellow Members. I would firstly like to say that I am very pleased that this issue is being debated here today. I will briefly say a few words about the debate we had in the committee about the fisheries agreement on 30 September. In fact, when we debated this issue, you would have thought that the EU was in the process of entering into a trade agreement with any old Western democracy. Nowhere in the discussion or in the documents was it mentioned that the agreement in front of us was with a nation in which the situation is as it is today and which has already been described very well in this House.
Many people perhaps thought that fisheries and human rights are completely separate issues and that we should not mix the two together. Personally, I cannot understand how, as a politician, anyone could think in that way. The fact that the votes in the committee were 11 to 9 in favour of not concluding the agreement is also very worrying. This means that there was quite a large group in Parliament that, at least at that stage, thought that it was perfectly alright to enter into a trade agreement with a country like Guinea with the sort of regime that it has. I am pleased to say, firstly, that there is now a much higher level of agreement for us taking a clear line with regard to Guinea and, secondly, that there is broad support for the Council actually having withdrawn this agreement now. I am extremely pleased about this.
Some people may well think that those in favour of the agreement being withdrawn are not thinking about the fishermen who will be affected, but that is by no means the case. Of course, we must find a sustainable solution for them, but we cannot sweep human rights under the carpet simply because we have a number of fishing boats that need to be provided for.
on behalf of the Verts/ALE Group. Mr President, I had the honour of participating in the meeting of the Committee on Fisheries when it voted, albeit by a very narrow margin, against renewing the fishing agreement with Guinea, precisely because of the massacres, rapes, and all the human rights violations which have taken place and have yet to be investigated.
Today, I would like the European Parliament to adopt this resolution in plenary. This step would send a clear message, both to the European institutions and to the government of Guinea, that we are not prepared to contribute taxpayers' money to keep a corrupt government in power that is involved in criminal activities.
I would be happy if, for once, and I hope that this will set a precedent, human lives and human rights were viewed as more important than an economic agreement. Such a move would please me all the more because the Commission has already taken that step, as has the Committee on Fisheries. It is now high time that the European Parliament also ratified this decision during its plenary session.
Thus, this is a great opportunity for us and I hope, as has already been mentioned, that article ten will remain intact.
(Applause from certain quarters)
Mr President, at least 157 dead and over 1 200 wounded is the result of the Guinean army's intervention in a peaceful opposition demonstration at the stadium in Conakry in September. This is the biggest massacre since Guinea's independence in 1958.
In taking power in December last year, President Camara promised to tackle corruption and anarchy and then to hand over power in democratic elections. Today, the military junta continues to rule the country with no respect for the basic principles of the rule of law or fundamental rights. Gangs of soldiers are regularly involved in attacks, robbery and rape.
As representatives of democratic countries, we must demand the immediate withdrawal of the junta and that all responsible for the bloody massacre of civilians, shooting into crowds and the public raping of women be brought to justice. Guinea is a country with huge economic potential, yet in spite of this, it is one of the world's poorest countries and one of the most corrupt states in Africa, and further dictatorship by the military junta could lead to civil war and destabilise the situation in the whole of West Africa.
(FR) Mr President, 150 deaths and countless instances of sexual degradation have been recorded today. It was an unprecedented violation of the Guinean civilian population that was carried out on 28 September. It was also a disproportionate repression by the military junta in power, and the witness accounts leave no room for doubt.
We must be extremely firm in the face of such barbarity, and I welcome the targeted sanctions against Captain Moussa Dadis Camara's junta that were decided on yesterday by the EU Member States. Condemning the events is clearly not enough. We must demand that the events be investigated in full by a genuine international commission of inquiry, and that the crimes that have been committed do not go unpunished.
Moreover, I myself, would like, in the 30 seconds that I have left, to call on the Union to use all the means in its power to combat the use of sexual violence as a weapon of war. This is a fast-growing phenomenon in many armed conflict zones. It is women, often the very elderly or the very young, who are the victims. In all cases, however, it is vulnerable people who are targeted.
Support for the rule of law and good governance must automatically be accompanied by respect for human rights, for gender equality and for protection of the most vulnerable, as minimum conditions for any type of new cooperation agreement.
(FR) Mr President, Commissioner, ladies and gentlemen, on 28 September, the people of Guinea took to the streets to appeal for the commitments that had been made to be honoured, and for free and democratic elections to be held, as promised.
They have suffered the worst possible repression by a regime that was already devoid of all legitimacy and which, that day, lost all dignity. Men were repressed, women were disembowelled with bayonets, and raped, and the political opponents and trade unionists were tortured and maimed.
The European Union must today support the African Union, ECOWAS and the United Nations in refusing to allow this crime to go unpunished and, above all, in showing solidarity towards the Guinean population. This country, which has an abundance of assets, will never be able to use them for its development as long as corrupt dictatorships can seize them for the benefit of a clan.
That is why I welcome the firm approach announced by the European Commission, one which our Parliament is able to demonstrate today. We cannot weigh strict economic interests against the commitments that were made by the European Union's partners, particularly those who signed the Cotonou Agreement, concerning respect for human rights and respect for democratic principles. Today we have a commitment to the people of Guinea: to support them in their fight for freedom and democracy.
Mr President, I asked for the floor simply to make a comment on the suggestion to suspend the existing EU-Guinea fisheries protocol. I doubt whether a brutal regime which does not hesitate to dispense with the lives of 156 of its citizens and is responsible for so many other atrocities will be moved by such a disproportionately small sanction on that issue. We should also bear in mind that there are legal obligations regarding this agreement towards people employed in the fishing industry in Guinea who have nothing to do with the brutal regime. That is why the EPP is hesitant to support this suggestion.
Mr President, the story of Guinea-Conakry follows a depressingly familiar African script: a dictatorial ruler; a military coup; one authoritarian regime replaced by another; and most of the people still living in abject poverty. Substantial mineral and oil resources could make Guinea one of Africa's most prosperous nations. Instead, the wealth fuels conflict and misery, not only in Guinea, but throughout a region that has witnessed appalling bloodshed and chronic instability in the past 20 years.
In the past, I have pressed the European Commission to help develop a kind of Kimberley Process for resources other than just diamonds to ensure that the activities of mining companies do not support civil war or ruthless dictators such as Captain Camara in Guinea. I am therefore especially concerned about the massive deal struck between Guinea and Chinese companies, and I hope that the Commission and Council will express to Beijing our expectations that its business activities there should neither provoke internal strife nor further undermine human rights in Guinea. However, like Mr Kasoulides, I suspect the proposals to rescind the EU fisheries agreement will only serve to punish local communities, not the military junta.
(FI) Mr President, since we have been praising the Commission here for the decision it has made over the Guinea fisheries protocol, specifically on account of human rights violations, I would like to ask the Commission if it now intends to carry out a systematic survey of other similar situations, or at least prepare to act consistently and just as firmly if such serious human rights violations occur elsewhere.
(FI) Mr President, recently a Finnish voter asked me how I would define human rights. I said that I should not define them on my own, and that it was not worth doing so; otherwise, they would not get any further than my own front door, the idea being that human rights have already been defined and that countries are committed to a respect for them. They are binding on the international community. That is why we appeal to them.
Guinea is a signatory to the Cotonou Agreement, which requires human rights and democracy to be respected. This is a basic premise. We really must insist that a country's democratic development should get properly under way when we conclude more cooperation agreements on the basis of Cotonou. As we have heard, the situation in Guinea at this time is intolerable and calls for a swift response and possible sanctions. Guinea has important reserves of ore and, consequently, great opportunities for development. At the same time, it is one of the world's most corrupt countries. It is quite deplorable that Chinese state-owned companies and businesses that invest in Guinea do not insist on any sort of commitment to human rights.
The Commission has been quick to condemn in strong terms and on more than one occasion (the President cut off the speaker) the massacres and blatant human rights violations which took place on 28 September 2009 and which have also continued since that date.
Through its participation in the International Contact Group on Guinea, the Commission approved the conclusions reached at the meeting on 12 October, envisaging the adoption of various measures supporting the observance of human rights.
First of all, at a humanitarian level, we need every person arrested arbitrarily to be released, the bodies of the victims to be handed over to their families, and all the injured, especially women who have been raped, to receive medical care. We cannot but express our dismay and concern that it seems, for the time being, that none of these measures have been carried out.
Secondly, the Commission welcomes the decision of the Secretary-General of the United Nations to set up an international committee of inquiry to investigate the massacres of 28 September in order to bring to justice the perpetrators of these acts. It is vitally important for us to put an end to their impunity and to the deterioration in the human rights situation in Guinea. The international committee of inquiry and the preliminary investigations carried out by the International Criminal Court will help improve the situation in this respect.
In this situation, the Commission is prepared to examine the possibility of giving financial support to the International Observation Mission and offering protection so that members of the Commission and witnesses are protected against acts of intimidation and to help create a safe atmosphere among Guinea's population.
On the other hand, in addition to imposing a total arms embargo, the Commission is inclined to examine the possibility of supporting reform in the area of security in order to reform the army and make it professional so that stability can be restored to Guinea.
Finally, I wish to point out that the measures required in accordance with Article 96 of the Cotonou Agreement were already adopted on 27 July 2009.
I also wish to mention a point that was emphasised before. For the sake of consistency and in order to increase the pressure on the military junta, Mr Borg, the Commissioner responsible for Fisheries and Maritime Affairs, has announced the Commission's intention to withdraw the partnership agreement being proposed in the fishing sector, due to be signed with Guinea. In fact, for the time being, we are not going to pay (applause) the corresponding financial contribution.
In response to the question I was asked, in other instances, the Commission will certainly take action on a case-by-case basis and look at the situations which have occurred on a case-by-case basis.
Thank you.
The debate is closed.
The vote will take place after the debates.
Written statements (Rule 149)
The main objective of the new partnership agreement between the EU and Guinea-Conakry is to strengthen cooperation between the European Union and the Republic of Guinea so as to encourage the establishment of a partnership to develop a policy of sustainable fishing and responsible exploitation of fisheries resources in the Guinea fishing zone, in the interests of both parties.
The financial contribution under the protocol is set at EUR 450 000 per year, for fishing opportunities relating to the category of highly migratory species. The entire amount is intended for establishing a national fisheries policy based on responsible fishing and sustainable exploitation of fisheries resources in Guinean waters.
The above is in line with the Portuguese Communist Party's proposal regarding fishing agreements with third countries, which is why I voted in favour of this document.